       Case 4:21-cv-02008 Document 9 Filed on 07/09/21 in TXSD Page 1 of 4




                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

RAMAZAN JAFF and CHONG JAFF d/b/a §
LONG POINT PLAZA,                 §
                                  §
       Plaintiffs,                §
                                  §
V.                                §                     CIVIL ACTION NO. 4:21-CV-02008
                                  §                     JURY
NAUTILUS INSURANCE COMPANY,       §
BRYANT WILCOX, CRC INSURANCE      §
SERVICES - SCU - DALLAS, SEDGWICK §
CLAIMS MANAGEMENT SERVICES,       §
INC., PATRICK EMBRY,              §
                                  §
       Defendants.                §


                   DEFENDANT NAUTILUS INSURANCE COMPANY’S
                      CERTIFICATE OF INTERESTED PARTIES

TO THE HONORABLE JUDGE OF SAID COURT:

       Defendant Nautilus Insurance Company files this Certificate of Interested Parties listing

all persons, associations of persons, firms, partnerships, corporations, affiliates, parent

corporations, or other entities that are financially interested in the outcome of this litigation:

1.     Ramazan Jaff and Chong Jaff d/b/a Long Point Plaza
       Plaintiffs

2.     Rene M. Sigman
       State Bar No. 24037492
       rmsdocket@merlinlawgroup.com
       MERLIN LAW GROUP, PA
       515 Post Oak Blvd., Ste. 510
       Houston, TX 77027
       Telephone: (713) 626-8880
       Facsimile : (713) 626-8881
       Counsel for Plaintiff




                                                                                                     1
     Case 4:21-cv-02008 Document 9 Filed on 07/09/21 in TXSD Page 2 of 4




3.   Nautilus Insurance Company
     Defendant

     Nautilus Insurance Company is located in Scottsdale, Arizona. Nautilus Insurance
     Company is a wholly-owned subsidiary of Admiral Insurance Company. Admiral
     Insurance Company is a wholly-owned subsidiary of Berkley Insurance Company.
     Berkley Insurance Company is a wholly-owned subsidiary of W.R. Berkley Corporation.
     W.R. Berkley Corporation is a publicly traded company.

4.   George H. Arnold, Attorney-in-Charge
     State Bar No. 00783559
     garnold@thompsoncoe.com
     Raymond M. Kutch
     State Bar No. 24072195
     rkutch@thompsoncoe.com
     THOMPSON, COE, COUSINS & IRONS, LLP
     One Riverway, Ste. 1400
     Houston, TX 77056
     Telephone: (713) 403-8210
     Facsimile: (713) 403-8299
     Counsel for Defendant Nautilus Insurance Company

5.   Sedgwick Claims Management, Inc. – Defendant

6.   Patrick Embry – Defendant

7.   Bruce R. Wilkin, Attorney in Charge
     State Bar No. 24053549
     bwilkin@shackelford.law
     Savannah H. Benac
     State Bar No. 24110017
     sbenac@shackelford.law
     SHACKELFORD, BOWEN, MCKINLEY & NORTON, LLP
     717 Texas Ave., 27th Fl.
     Houston, TX 77002
     Telephone: (832) 415-1801
     Facsimile: (832) 565-9030
     Counsel for Defendants Sedgwick Claims Management, Inc. and
     Patrick Embry

8.   Bryant Wilcox – Defendant

9.   American First National Bank
     9999 Bellaire Blvd.
     Houston, Texas 77036
     Plaintiffs’ lienholder



                                                                                      2
      Case 4:21-cv-02008 Document 9 Filed on 07/09/21 in TXSD Page 3 of 4




10.    James Howard
       Claim Resolved
       20085 Pine Island Road
       Hempstead, Texas 77445
       Plaintiffs’ public adjuster

       In accordance with this Court’s Order, if new parties are added, or if additional persons

or entities that are financially interested in the outcome of the litigation are identified at any time

during the pendency of this litigation, then counsel shall promptly file an amended certificate

with the clerk.

                                                Respectfully submitted,

                                               By: /s/ George H. Arnold
                                                  George H. Arnold
                                                  State Bar No. 00783559
                                                  garnold@thompsoncoe.com
                                                  Raymond M. Kutch
                                                  State Bar No. 24072195
                                                  rkutch@thompsoncoe.com
                                                  THOMPSON, COE, COUSINS & IRONS, LLP
                                                  One Riverway, Suite 1400
                                                  Houston, Texas 77056
                                                  Telephone: (713) 403-8210
                                                  Facsimile: (713) 403-8299

                                                   Attorneys for Defendant
                                                   NAUTILUS INSURANCE COMPANY




                                                                                                     3
      Case 4:21-cv-02008 Document 9 Filed on 07/09/21 in TXSD Page 4 of 4




                                 CERTIFICATE OF SERVICE

       This is to certify that on the 9th day of July 2021, a true and correct copy of the foregoing
was delivered to the following counsel in accordance with the Federal Rules of Civil Procedure.

René M. Sigman                                   Bruce R. Wilkin
MERLIN LAW GROUP, PA                             Savannah H. Benac
515 Post Oak Blvd. Ste. 510                      SHACKELFORD, BOWEN, MCKINLEY &
Houston, Texas 77027                              NORTON, LLP
rmsdocket@merlinlawgroup.com                     717 Texas Ave., 27th Fl.
Attorney for Plaintiffs                          Houston, TX 77002
                                                 bwilkin@shackelford.law
                                                 sbenac@shackelford.law
                                                 Attorneys for Defendants
                                                 Sedgwick Claims Management Services, Inc.
                                                 and Patrick Embry



                                               /s/ George Arnold
                                              George Arnold




                                                                                                  4
